NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



YANKEETOWN MANAGEMENT, LLC, )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No.     2D14-2828
                                 )
SUNTRUST MORTGAGE, INC.,         )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 22, 2015.

Appeal from the Circuit Court for
Sarasota County; Nancy K. Donnellan,
Senior Judge.

Thomas C. Jennings, III of Repka &
Jennings, P.A., Clearwater, for
Appellant.

Nancy M. Wallace and Ryan D.
O'Connor of Akerman LLP,
Tallahassee; and William P. Heller of
Akerman LLP, Fort Lauderdale, for
Appellee.


KELLY, Judge.



             We dismiss the appeal because the appellant, Yankeetown Management

LLC, lacks standing to challenge the final judgment of foreclosure in this case.
Yankeetown did not seek to intervene before the final judgment was rendered;

therefore, it is a legal stranger to the action. See Fla. R. App. P. 9.020(g)(1) (defining

"Appellant" as a "party"); Portfolio Invs. Corp. v. Deutsche Bank Nat'l Trust Co., 81 So.

3d 534, 536 (Fla. 3d DCA 2012) (holding that generally a nonparty is a stranger to the

record and lacks standing to appeal an order rendered by the lower court).

              Appeal dismissed.




ALTENBERND and KHOUZAM, JJ., Concur.




                                            -2-